Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/10/2021, 12/7/2021 and 2/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2, 5, 20-24, 28-29 and 32-33, in the reply filed on 5/13/2022 is acknowledged.
Claims 7, 9-10, 25-27, 30-31 and 34-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022.
CLAIM INTERPRETATION 
6. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 7.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

8. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a unit configured to signal a subblock merge mode” and “a unit configured to determine a list of merge candidates” in claim 28 and 29. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "said block" in the third row.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "said neighboring blocks" in the 11th row.  There is insufficient antecedent basis for this limitation in the claim
Claim 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In both claims, the blocks A2 and B3 need to be specified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 20-24, 28-29 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180098063 A1) in view of Li et al (US 20180270500 A1).
              Regarding claim 1, 28 and 32, Chen discloses a method of decoding an image [e.g. a picture] from a portion of a bitstream [e.g. FIG. 13], the method comprising: signalling a subblock merge mode [e.g. FIG. 4-5, 7-10; affine merge mode; subblock 1002] with affine subblock prediction for a current block [e.g. FIG. 4-5 and 10; current sub block 1002; sub-block affine motion prediction]; wherein signalling said subblock merge mode with affine subblock prediction comprises decoding a CABAC encoded flag from the bitstream [e.g. FIG. 7, 10 and 12-13; [0078, 0118 and 0202]; an affine flag or affine motion derivation mode; Context-Adaptive Binary Arithmetic Coding CABAC coding], determining a list of merge candidates corresponding to blocks [e.g. neighboring blocks] neighboring a current block [e.g. FIG. 8-11; merge candidate list].
            It is noted that Chen differs to the present invention in that Chen fails to explicitly disclose the detail of determining a context variable.
            However, Li teaches the well-known concept of a context variable for said CABAC encoded flag [e.g. TABLE 1; [0167-0168]; context for affine flag or mode] is determined based on whether or not one or more of said neighboring blocks uses affine subblock prediction [e.g. [0168]].
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video decoding system disclosed by Chen to exploit the well-known determining context variable technique taught by Li as above, in order to provide improved video quality [See Li; [0223]].
              Regarding claim 2, Li further teaches said list starts with the blocks which have been used to determine a context variable relating to said blocks [e.g. FIG. 9-11 and 16-17; [0167-0169]].
              Regarding claim 5, Li further teaches the context variable for said subblock merge mode with affine-4-Amendment for Application No.: Attorney Docket: 1000-27592-PCTUS-NP-CINCsubblock prediction flag is derived by summing IsAffine for a block to the left of the current block and IsAffine for a block above the current block, where IsAffine is a function which returns 0 if the block is not an affine block and 1 if the block is affine [e.g. FIG. 9-11 and 16-17; [0167-0169]].
              Regarding claim 22, Li further teaches said neighboring blocks consist solely of the blocks A2 and B3 [e.g. FIG.9-11; left neighboring and above neighboring block].
	Regarding claim 20-21 and 23-24, this is an encoding method that includes same limitation as in claim 1-2, 22 and 5 above respectively, the rejection of which are incorporated herein.  Furthermore, FIG. 12 of Chen discloses an encoding method.
	Regarding claim 29 and 33, this is an encoder that includes same limitation as in claim 28 and 32 above respectively, the rejection of which are incorporated herein.  Furthermore, FIG. 12 of Chen discloses an encoder.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al (US 20180070100 A1).
Lim et al (US 20190200040 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483